Exhibit 10.4
ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
This Assignment and Assumption of Purchase Agreement (“Assignment”) is entered
into between Philip Elghanian, an individual (“Assignor”), and Fontana Medical
Plaza, LLC, a California limited liability company (“Assignee”), as of
February 19, 2009 (“Effective Date”).
R E C I T A L S
A. Pursuant to the terms of that certain Standard Offer, Agreement and Escrow
Instructions for Purchase of Real Estate dated September 8, 2008, by and between
Assignor, as buyer, and Hovic Perian and Rima Perian, collectively, as seller
(the “Seller”), and that certain Addendum “1” thereto, as the same has been
subsequently amended (the “Purchase Agreement”), Assignor agreed to purchase the
Property (as such term is defined in the Purchase Agreement), located in the
City of Fontana, County of San Bernardino, State of California and all
Improvements (as such term is defined in the Purchase Agreement) located
thereon.
B. An escrow for the purchase and sale of the Property has been opened at
Fidelity National Title Company, escrow no. 521434-CL (the “Escrow”).
C. Assignor desires to assign all of his rights, interests, benefits,
liabilities, duties and obligations arising under the Purchase Agreement and the
Escrow (and related documents) to Assignee, and Assignee desires to assume all
of said rights, interests, benefits, liabilities, duties and obligations subject
to the terms of this Assignment.
NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
1. Recitals. The above recitals are incorporated herein by reference.
2. Assignment and Assumption. Assignor hereby transfers and assigns to Assignee
all of Assignor’s rights, interests, benefits, liabilities, duties and
obligations (i) in and to the Purchase Agreement and the Escrow (and related
documents) and (ii) to purchase the Property and the Improvements from the
Seller pursuant to the Purchase Agreement. Assignee hereby accepts and assumes
all such rights, benefits, interests, liabilities, duties and obligations of
Assignor under the Purchase Agreement and Escrow (and related documents)
assigned to it above. Assignee and Seller shall have the right to amend and
modify, and exercise rights and perform obligations under, the Purchase
Agreement and/or Escrow without the consent of, or notice to, Assignor.
3. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties’ successors and assigns.

 

 



--------------------------------------------------------------------------------



 



4. Attorneys’ Fees. In the event any party institutes any action, arbitration or
proceeding against the other party with regard to this Assignment, the
prevailing party of such action shall be entitled to recover from the
nonprevailing party (in addition to all other remedies provided by law) its
attorneys’ fees and costs incurred in such action or proceeding.
5. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Any counterpart signature
delivered by facsimile transmission or by email shall be considered an original.
The signature page of any counterpart may be detached therefrom without
impairing the legal effect of the signature(s) thereon provided such signature
page is attached to any other counterpart identical thereto.
Executed as of the date set forth above.

         
 
ASSIGNOR:    
 
       
 
/s/ Philip Elghanian    
 
 
PHILIP ELGHANIAN, an individual    

         
 
ASSIGNEE:    
 
       
 
FONTANA MEDICAL PLAZA, LLC,    
 
a California limited liability company    
 
       
 
By:  NETREIT, a California corporation, its
managing member    

                      By:   /s/ Kenneth W. Elsberry                  
 
      Name:   Kenneth W. Elsberry    
 
      Title:   Chief Financial Officer    

 

 